               Case 1:21-cv-10952-LTS Document 5 Filed 06/14/21 Page 1 of 5




                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS

                                                )
DENNIS WHITE,                                   )
                                                )
          Plaintiff,                            )
                                                )
          v.                                    )       Civil Action No. 21-cv-10952-LTS
                                                )
CITY OF BOSTON and                              )
ACTING MAYOR KIM JANEY,                         )
                                                )
          Defendants.                           )
                                                )


                                              ANSWER

          Defendants City of Boston and Acting Mayor Kim Janey (collectively “City”) hereby

answer the correspondingly numbered paragraphs and titled sections of the Plaintiff’s Amended

Complaint and Jury Demand (“Complaint”) as follows:

          1.      The allegations of Complaint paragraph 1 are introductory, conclusory and/or

state conclusions of law to which no response is required. To the extent a response required, the

City admits that Plaintiff purports to bring a claim under the Acts of 1963, Chapter 322, Section

7 and/or the U.S. Constitution as stated, but denies that he is entitled to the relief sought

thereunder or on any other basis.

          2.      The City denies the allegations of paragraph 2. Further answering, the City states

that Acting Mayor Janey removed Plaintiff as Commissioner of the Boston Police Department

and denies that Plaintiff is entitled to a declaratory judgment enjoining his removal or any other

relief.

          3.      The City admits the allegations of the first sentence of paragraph 3 and that

Plaintiff was placed on administrative leave pending investigation. The City denies all remaining

                                                    1
             Case 1:21-cv-10952-LTS Document 5 Filed 06/14/21 Page 2 of 5




allegations of paragraph 3. Further answering, the City states that the documents referenced in

paragraph 3 and attached to the Complaint speak for themselves and are their own best evidence

of their content and import and, as such, the City denies all allegations based thereon.

        4.      The City admits the allegations of the first sentence of paragraph 4 and denies all

remaining allegations of paragraph 4. Further answering, the City states that the document

referenced in paragraph 4 and attached to the Complaint speaks for itself and is its own best

evidence of its content and import and, as such, the City denies all allegations based thereon.

        5.      The City denies the allegations of paragraph 5. Further answering, the City states

that the documents referenced in paragraph 5 and attached to the Complaint speak for themselves

and are their own best evidence of their content and import and, as such, the City denies all

allegations based thereon.

        6.      As to the allegations of paragraph 6, the City admits that Acting Mayor Janey

spoke with Plaintiff the morning of May 14, 2021 and scheduled a hearing for later that day. The

City denies all remaining allegation of paragraph 6.

        7.      The City denies the allegations of paragraph 7.

        8.      The City denies the allegations of paragraph 8.

        9.      The City admits that a redacted version of the investigator’s report was made

public and denies all remaining allegations of paragraph 9. Further answering, the City states that

the document referenced in paragraph 9 speaks for itself and is its own best evidence of its

content and import and, as such, the City denies all allegations based thereon.

                                  Count 1 – Declaratory Judgment

        The City denies the allegations of Count 1 – Declaratory Judgment and denies that

Plaintiff is entitled to the relief he claims therein.



                                                    2
           Case 1:21-cv-10952-LTS Document 5 Filed 06/14/21 Page 3 of 5




                        Count 2 – Temporary and Permanent Injunction

        The City denies the allegations of Count 2 – Temporary and Permanent Injunction and

denies that Plaintiff is entitled to the relief he claims therein.

        The City denies that Plaintiff is entitled to any of the relief sought in the Complaint and

its “Wherefore” clause.

        The City denies that Plaintiff is entitled to a trial by jury on his claim.

        Unless expressly admitted, the City denies each and every allegation of the Complaint.

                                 FIRST AFFIRMATIVE DEFENSE

        Plaintiff has failed to state a claim upon which relief can be granted.

                               SECOND AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by accord and satisfaction.

                                 THIRD AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by estoppel.

                               FOURTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by equitable estoppel.

                                 FIFTHAFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by fraud.

                                 SIXTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by illegality.

                               SEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by laches.

                                EIGHTH AFFIRMATIVE DEFENSE

        Plaintiff’s claims are barred by unclean hands.



                                                     3
          Case 1:21-cv-10952-LTS Document 5 Filed 06/14/21 Page 4 of 5




                               NINTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred by waiver.

                               TENTH AFFIRMATIVE DEFENSE

       Plaintiff’s claims are barred and/or limited by his failure to mitigate damages.

       The City hereby gives notice that it intends to rely upon such other and further defenses

as may become available or apparent during proceedings in this action and hereby reserves the

right to amend its Answer and to assert any such defense.

       WHEREFORE, the City requests that this Court dismiss the Complaint in its entirety and

that the City be awarded its costs and attorneys’ fees.

                                              Respectfully submitted,

                                              CITY OF BOSTON and ACTING MAYOR
                                              KIM JANEY

                                              By their attorneys,


                                              /s/Kay H. Hodge
                                              Kay H. Hodge (BBO# 236560)
                                                     khodge@scmllp.com
                                              John M. Simon (BBO# 645557)
                                                     jsimon@scmllp.com
                                              Stoneman, Chandler & Miller, LLP
                                              99 High Street
                                              Boston, MA02110
                                              (617) 542-6789

Dated: June 14, 2021




                                                  4
          Case 1:21-cv-10952-LTS Document 5 Filed 06/14/21 Page 5 of 5




                                      Certificate of Service

      I hereby certify that on June 14, 2021, I served a true and accurate copy of the foregoing
document on each of the following parties by electronic mail as follows:

Plaintiff Dennis White
Nicholas B. Carter (BBO No. 561147)
        ncarter@toddweld.com
Tara D. Dunn (BBO No. 699329)
        tdunn@toddweld.com
Todd & Weld, LLP
One Federal Street, 27th Floor
Boston, MA 02110

                                             /s/Kay H. Hodge
                                             Kay H. Hodge




                                                5
